 288DECISIONSOF NATIONAL LABOR RELATIONS BOARDMoving Picture Projectionists Local 150,Internation-alAlliance of Theatrical Stage Employees andMoving Picture Machine Operators of the UnitedStates and Canada(Mann Theatres Corporation ofCalifornia)and Paul K.Barath.Case 31-CB-1482July 18, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSKENNEDYAND PENELLOOn February 28, 1975, Administrative Law JudgeJames T. Barker issued the attached Decision in thisproceeding. Thereafter, the General Counsel and Re-spondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge asmodified herein and to adopt his recommended Or-der.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint herein be, and it hereby is,dismissed in its entirety.DECISIONSTATEMENT OF THE CASEJAMES T.BARKER,Administrative Law Judge: This casewas heard before me at Los Angeles, California, on No-vember 11, 1974, pursuant to a complaint and notice ofhearing issued on September 24, 1974, by the Regional Di-rector of the National Labor Relations Board for Region31.'The complaint alleges violations of Section 8(b)(1)(A)and (2) of the National Labor Relations Act, as amended,hereinafter called the Act. The charge giving rise to theinstantcomplaint was filed on February 12. Counsel forRespondent presented closing argument and briefs weretimely filed with me on December 9.Upon the entire record in this case, I make the follow-ing:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Mann Theatres Corporation of California, hereinaf-ter called the Company or Mann, is engaged in the busi-ness of operating motion picture theatres for the generalpublic.In the course and conduct of its business operations,Mann annually has a gross volume of business in excess of$500,000 and annually purchases goods in excess of $5,000directly from outside the State of California for use withinthe State of California.Upon these facts, which are not in dispute, I find that atall times material herein, the Company has been an em-ployer engaged in commerce and in an industry affectingcommerce within the meaning of Section 2(2), (6), and (7)of the Act.II.THE LABOR ORGANIZATION INVOLVED'We agree withtheAdministrativeLaw Judge'sfinding thatRespondent'sdecision that itwas required to post the five-shiftprojectionist's position at theFox-Wilshire Theatre forbid, on the groundthat it was contractuallymandatedin light of Gillum'sretirement, wasbased on a reasonable interpretationof the contract and of thelegal obliga-tion of Respondentas the collective-bargaining representative of unit em-ployees;and that,consequently,the record does not establishby a prepon-deranceof the evidence thatRespondentviolated its duty of fairrepresentation to PaulBarath byacting inan arbitrary and capricious man-ner. The nature of Respondent's ruling as to Barath's entitlement to thefive-shift projectionist's position on June 18, 1973, istoo ambiguous for usto conclude that the conflict in the positions taken by Respondent on June18 and July andAugust 1973sufficiently supports a finding contrary to theabove.In making the above findings,we do not relyon the AdministrativeLaw Judge's interpretationof the collective-bargaining agreement,his find-ings as to the relative rightsof the historicalclaimants tothe job, or hisinference that the June 18 determinationby Respondentregarding Barathwas merely an interim ruling.Assistant BusinessAgent Farley's statementto employeeBarath regard-ing his claim to the five-shift positionthat,if the matter were not settled andthe infighting did not end, the "theater will go dark" is of such obviouslylimited impact and significancethatit does not warrant our findinga viola-tion of theAct. Cf.Pepsi-Cola Bottling Co of Los Angeles,211 NLRB 870(1974) (interrogation).It is conceded, and I find, that at all times material here-in,Moving Picture Projectionists Local 150, InternationalAlliance of Theatrical Stage Employees and Moving Pic-tureMachine Operators of the United States and Canada,hereinafter called the Respondent or the Union, has been alabor organization within the meaning of Section 2(5) ofthe Act.111.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principalissues inthis case are whether (1) Respon-dent violatedSection 8(b)(1)(A) of the Act by putting upfor bid the job allegedly held by Paul Barath at the Fox-Wilshire Theatre of the Company; by attempting to awardiUnlessotherwise specified,all dates herein refer to the calendar year1974.219 NLRB No. 68 MOVING PICTURE PROJECTIONISTS LOCAL 150Barath's alleged job at said theatre to another employeeand member of the Respondent; by ordering Barath togive up his claim to said job and by awarding said job to anemployee and union member, Milt Rubin, brother ofRespondent's president; and/or by threatening Barath thatRespondent would withdraw its members from the Fox-Wilshire Theatre, forcing its closure, if Barath did not giveup his claim to his job; (2) Respondent's conduct and ac-tions were arbitrary and unfair and violated Barath's rightto fair representation; and (3) by virtue of its conductaforesaid,Respondent, in violation of Section 8(b)(2) oftheAct, caused or attempted to cause the Company todiscriminate against Barath and other employees in viola-tion of Section 8(a)(3) of the Act.B. Pertinent Facts1.Background factsa.The operative collective-bargaining agreementThe Companyassumed control of National GeneralTheatres in May 1973.National Generalhad been a partyto at least two successive agreementswithRespondent cov-ering theperiod of July 1, 1967, to January 31, 1975. Thefirst such agreement was effective fromJuly 1, 1967, toJuly 1, 1970. At the expirationof that collective-bargainingagreementin 1970,the terms of the agreement were ex-tended pending negotiations.A new agreement betweenNational General and Respondent was ultimately executedinAugust1972, and wages were made retroactive to theexpiration of the prior agreement.The most recent agree-ment was made effective from August1, 1970, to January31, 1975. The Companybecameboundby its terms when itassumed control of National General. The agreement con-tains,inter alia,provision for seniority groupings and forthe filling of vacancies in "open regular jobs" by a nondis-criminatory bid process based solely on seniority.b.The union hierarchyAt relevanttimes during the calendaryear 1974, FrankRubin served as president of Respondent; Frank McBrydeserved as business manager; Ralph Kemp was secretary-treasurerofRespondent;andGeorgeFarleywasRespondent's assistant business agent.During the calendaryear 1974, the executive board of Respondent consisted ofthese elected officials and Edward Blahy, Gerald Donnel-ly,Harold Goldstein,Paul Husted,and ArthurMinjarez.Moreover, during the calendar year 1973-a time rele-vant to the events herein-the officers of Respondentwere: C.G. Hattenhauer, president; Douglas Graham, vicepresident;Walter Phillips, secretary-treasurer; Frank Mc-Bryde,business agent; and George Farley,assistant busi-ness agent.During the same calendar year,Respondent'sexecutiveboardconsisted of its elected officers and Ed-ward Blahy, Harold Goldstein, Max Hollingsworth, HarrySeeling,and Frank Waters, Jr.289c.Barath's backgroundPaul Barath has been a member of Respondent since1960. Barath was initially employed by National Generalin 1964, as a projectionist. He commenced working at Fox-Wilshire on a five-shift basis on June 13, 1972.3 Barathterminated his employment at Fox-Wilshire on February 2,1974.Prior to working at Fox-Wilshire, Barath had served as aprojectionist at the Fine Arts Theatre on a three-shift ba-sis; and divided two shifts between the Bruin and VictoryTheatres. These latter jobs had been obtained through theUnion. As discussed more fully below, the Fox-Wilshirejob was obtained through direct transfer arising from dis-cussions between Barath, on the one hand, and HaroldWyatt, district manager of the Company and one Hertz,the Company's vice president, on the other. This telephonediscussion had been followed by a written request from theCompany to the Union requesting Barath's assignment.d. Barath's Fox-Wilshire assignmentThe assignment of Paul Barath to the job as projectionistat the Fox-Wilshire Theatre had its essential origin in atelephone call Barath received from Harold Wyatt on May26, 1972. As above found, in May 1972, Barath was work-ing as a projectionist 3 days a week at the Fine Arts The-atre, and 1 day per week at the Victory Drive-In Theatre,and theBruinTheatres, respectively. The Fox-Wilshire wasutilizing a five- and a four-shift arrangement for pro-jectionists at the time in question. The five-shift job wasnot manned, but Ralph Moelle was assigned to the four-shift projectionist job.Preparatory to contacting Barath at the Fox-Wilshire,Wyatt spoke by telephone to George Evans, the Union'sthen incumbent business agent. This conversation tran-spired a few days prior to May 26. In speaking with Evans,Wyatt declared that he desired to transfer Barath who wasserving as "relief" or "swing" projectionist at the Fine Artsand the Bruin Theatres to a job as "regular" projectionistat the Fox-Wilshire Theatre. Evans raised no objection.In later speaking with Barath by telephone on May 26,Wyatt informed Barath that he had a promotion for himand that he desired Barath to "go to the Fox-Wilshire."Wyatt informedBaraththat he wouldbe assigned to thefive-shift job at Fox-Wilshire and that he could work sixshifts if he desired to do so. Barath stated that he wished togive the matter some consideration because of his under-standing that there had been problems with personnel andequipment at the Fox-Wilshire. Wyatt assured Barath thathe would take the steps necessary to put the equipment inproper operating condition. Wyatt further asserted that hecould not allow Barath time to consider the matter for hewas sending a telegram to the Union that evening to "stopa bid." Thereupon, Barath stated that he would accept theFox-Wilshire assignment if Wyatt would assure him thathe could return to the Fine Arts job if he desired to do so.Wyatt gave Barath these assurances and the conversationended.32 Barath hadworked intermittently at Fox-Wilshirein a relief capacityduring 19713During the course of the conversation.VicePresident Hertzof the Com-Continued 290DECISIONSOF NATIONALLABOR RELATIONS BOARDThereafter, the following telegram was dispatched to Re-spondent over Wyatt's signature:We are requesting Mr. Paul Barath be assigned theposition of regular projectionist at the Fox-WilshireTheatre, Beverly Hills. This job was formerly held byRobert Stowe. Mr. Barath has been employed for thepast seven years at our Fine Arts and Bruin Theatresas regular relief projectionist.We know that Mr. Bar-ath is not only qualified, but is very reliable which isextremely important during this exclusive prestige en-gagementat this theatre.This telegram was received by Respondent on May 26 °e.The background of the BarathassignmentHarold Wyatt, who served as secretary to the employernegotiating committee during the 1972 negotiations, credi-bly testified that clause 52 of the agreement gave the Com-pany the right to transfer projectionists from one companyfacility to the other. The provision relied on by Wyattreads as follows:At any time that a theatre company wishes to transferone of its projectionists from one theatre to anothertheatre operated by that company, the projectionistshall receive at least one week's notice of such trans-fer. If the projectionist concerned is not willing to ac-cept the transfer, the matter shall be referred to theGrievance Committee.Robert Stowe, to whom reference was made in the May26 telegram, above, had been employed on a five-shift ba-sis at the Fox-Wilshire for a number of years. He was ter-minated by Wyatt in July 1971, and the Union filed agrievance challenging the termination. An arbitrator's deci-sion issued on May 5, 1972. In the interim, between July1971 and May 5, 1972, the Union supplied projectionists toFox-Wilshire. These projectionists included Ralph Moelle,Milton Rubin, Frank Rubin, and Richard Smith. The lat-ter three were terminated by Respondent in early 1972, andthese terminations-including that of Milton Rubin whichis singularly relevant in light of evidence subsequently con-sidered-were subjected to the grievance procedure. TheMilton Rubin grievance was resolved by a determinationhaving the practical and mutually understood effect of re-lieving the Company of the obligation to employ Rubin inany capacity other than as a relief projectionist.In the meantime, Ralph Moelle was employed at theFox-Wilshire in the regular five-shift projectionist job pre-viously held by Stowe. Moelle continued in this capacity inJune 1972, following the grievance determination adverseto Stowe. Wyatt was aware of no bid for the five-shift job,and the determination was made in May 1972 to employPaul Barath. As found, pursuant to the telephone contactpanywas on the telephone extensionand participatedin the telephone con-versation to the extent of supporting and reiteratingWyatt's request andrepresentations to Barath.4The foregoing is basedon the credited testimonyof Paul Barath andHarold Wyatt,as well as documents in evidence.initiated byWyatt, Barath commenced work at the Fox-Wilshire in the five-shift job on June 13, 1972. FollowingBarath's employment at Fox-Wilshire, Moelle filled thefour-shift projectionist position.f.Further historical tracings-the five-shift positionPrior to 1967 at the Fox-Wilshire Theatre there were em-ployed three regular projectionists. Two worked five shiftsand one worked four shifts. Robert Stowe and Dale Gillumwere assigned to the five shift jobs, and Joe Keller held thefour-shift assignment. Stowe had top seniority, and Gillumwas second in seniority. Subsequently, in December 1969,Gillum was elected to the position of assistant businessagent, and accordingly left his job at Fox-Wilshire. There-upon his job was opened for bid with the description: tem-porary regular job until A.B.A. [assistant business agent]returns or terminates. Gillum served as assistant businessagent until December 1972, when he was defeated in theelection. Thereupon, he requested from the Company andwas granted a 6-month leave of absence. Gillum never re-turned to his Fox-Wilshire job. In approximately May 1973he advised the Company and Union of his decision to re-tire.With respect to leaves of absence, the collective bar-gaining agreement provides:Projectionists elected or appointed to serve on be-half of the union shall receive credit for such period ofunion service including their seniority rating and, like-wise, shall be entitled to return to the place of theirlast employment upon the conclusion of their serviceon behalf of the union.Projectionists who have been unable to work be-cause of sickness, leave of absence of six months orless, signed by management, Military Service or vaca-tions, shall be entitled to return to their last place ofemployment.In the meantime, as found, in 1971 Stowe was terminat-ed and in November, Keller-the regular four-shift pro-jectionist-was pensioned. His job was phased out. Wyatttestified that, assuming Gillum had sought to return fromhis union position to the five-shift job at Fox-Wilshire, hewould have been entitled to the assignment. This, accord-ing to Wyatt, would have been true even in the face of thephaseout of Keller's four-shift job, and in the then prevail-ing circumstance wherein the projectionists' duties had re-mained the same, save for the use ofoneinstead oftwofive-shift projectionists in the booth .52.The alleged unlawful conducta.Moelle claimsthe five-shiftpositionPaul Barath entered upon his five-shift job at the Fox-Wilshire on June 13, 1972, and matters proceeded without5HaroldWyatt credibly testified to the above In interrogating Wyatt,counsel for the General Counsel endeavored to show that Gillum's leave-of-absence request had not received the necessary written approval of theCompany Although Wyatt could not confirm the fact of written approval,he testified convincingly that, in effect, the leave of absence received fullcompany acceptance and was viewed as having been fully bona fide. MOVING PICTURE PROJECTIONISTS LOCAL 150291apparent incident until approximately May or June 1973when Dale Gillum made known his intention to retire.6In June 1973, upon learning of Gillum's decision to re-sign his employment, George Farley,assistantbusinessagent of the Union, called Gillum by telephone for thepurpose of obtaining "exact data" with respect to Gillum'sformer position at Fox-Wilshire. At the time he contactedGillum, Farley knew that there was a five-shift and a four-shift projectionist job at Fox-Wilshire at that time. Farleyalso knew that Barath was working 5 days and that Moelleand Milton Rubin were working the 4-day shift.7 Farleytestified, however, that in invoking the bid procedure, heconcluded that the 5-day shift belonged to Gillum, and itwas his shift that was put up for bid.George Farley further testified that he was not aware ofthe telegram of May 26, 1972, which at all relevant timeshad been on file with the Union, and by which the Compa-ny requested Barath's transfer to the Fox-Wilshire, describ-ing the job as the "regular projectionist position formerlyheld by Robert Stowe."8In any event, on or about June 18, 1973, Ralph Moellemade known to Barath his intention to claim the 5 shiftjobat Fox-Wilshire. Moelle based his claim on the theory thatwhen Stowe left the five-shift job at Fox-Wilshire, it wasrightfully claimable by Gillum, who, instead of claimingthe job, had taken an authorized leave of absence. At thetime in question, Moelle was working the four-shift job anditwas apparently Moelle's theory that he succeeded toGillum's five-shift job rights. Barath did not agree andMoelle took the matter to the executive board. A meetingwas scheduled for June 18.Prior to the convening of the June 18 meeting of theexecutive board Moelle entered into an angry dialoguewith Barath and struck him. This was witnessed by Miltonand Frank Rubin, and several other individuals. Frank Ru-bin sided with Moelle and threatened to "send [Barath] tothe hospital." Frank Rubin also chased Barath around theroom and unsuccessfully endeavored to strike him with achair. This was witnessed by Frank McBryde and GeorgeFarley, a union business manager and assistant businessmanager, respectively.In due course, the executive board convened. WithC. G. Hattenhauer, president of the Union, presiding, Bar-ath presented his case. Barath's presentation was brief andreceived no rebuttal. Moelle's claim was rejected by Hat-6 Barath testified that approximately 2 weeks after commencing his em-ployment at Fox-Wilshire,he made an appearance at a meeting of the exec-utive board of the Union and expressed a desire to return to the Fine Artsjob. He was told,in effect, that the incumbent could not be removed, exceptby proper bid, and to do otherwise would constitute unlawful discrimina-tion7Farley surmised that Moelle and Rubin were"giving up a day" to Bar-ath and that there was a question being raised on that score.It is commonpractice in the industry for a projectionist working 5 days to voluntarily"give up"a day to a projectionist employed on fewer shifts.8Farley explained that he had not been officially in office in 1972 whenBarath first took the Fox-Wilshire job, but he conceded that the telegramwas on file in the office of the Union both at the time he made the call toGillum in June 1973, and later in July and again in October when the job inquestion was put up for bid.Frank McBryde,Respondent's business man-ager,made a similar representation of lack of personal knowledge concern-ing the telegram and made a similar concession of its existence in the unionfiles at all pertinent times.tenhauer. There appears to have been no discussion bymembers ofthe Board. Hattenhauer ruled, in effect, thatBarathwas rightfully occupying the five-shift job and thatMoelle was serving in Gillum's stead in the four-shift,lob.Subsequently, on July 31, the five-shift projectionist jobat Fox-Wilshire was placed up for bid. The job descriptionapplied read merely, "5 days." With respect to bidding, thecollective-bargaining agreement provides:Any projectionist who has been assigned to a regularjob and thereafter leaves such job by reason of sick-ness,Military Service, leave-of-absence of 6 months orless, signed by management in writing, vacations, orthe closing of the theatre shall return to such job with-in 2 weeks after being available for work. If the aboveisnot complied with, the union shall notify such pro-jectionists by mail, according to clause 4, that the jobor jobs are open for bids, according to clause 4.After learning that the five-shift job had been placed upfor bid, Barath did nothing for approximately I week, be-lieving the action of the Union to have been undertakenthrough error. However, after the passage of a week, Bar-ath went to the offices of the Union and spoke with GeorgeFarley,assistantbusiness agent. Barath informed Farleythat the Union had made a mistake in putting the Fox-Wilshire job up for bid. Farley stated that the Union hadnot acted through error but that it was "just a question oftime" before Barath would be losing the job. Farley addedthat Barath would then work the swing shift and thenwould lose that job also. Barath asked Farley why he waslosing hisjob and Farley stated that when Stowe left thefive-shift Fox-Wilshire job the position "automatically be-longed" to Dale Gillum. Barath asked to see Frank Mc-_Bryde,businessagent for the Union. He asked Farley toaccompany him to McBryde's office. The three men con-ferred together. In speaking to McBryde, Barath statedthat he had been legally transferred to the Fox-Wilshire joband that the executive board had approved the transfer.McBryde asserted that there was nothing he could do andthat the executive board was handling the matter. Mc-Bryde added that there was a similar case pending beforethe National Labor Relations Board on behalf of a mem-ber who had been "bumped." McBryde advised that heshould take the matter to the executive board. McBrydeasked Barath why he did not bid for the job, and Barathstated he would not do so because Moelle's seniority wassuperior and he, Barath, would consequently have nochance of winning the bid. Moreover, Barath asserted thathe would not bid for the job because it was his job. Duringthe course of the conversation, McBryde characterized theaction as a "bump."9Some weeks later, during the month of August, Barathappeared before the full executive board of the Union.Hattenhauer was presiding. In support of his presentation,Barath proffered a letter dated August 20, 1973, which he9Barath testifiedthat for "bumping" purposes Gillum's seniority becamepreemptive but it achievednoper sepriorityfor bidding purposes. Thisexplanation does not rule outthe factthat as between Moelle and Barath,Moellewouldprevail against Barath in a bid for the five-shift job.Ofcourse,Moelle had no way of knowing, in advance,whether an individualwith greater seniority than hewould bid for the job 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad written to the executive board. The letter was readaloud to the board by its secretary. In substance, the letteraverred that after more than a year in his Fox-Wilshireassignment as regular projectionist he was being"bumped"and that the term was being employed as a technicality.Barath asserted in his letter that he was a transfer, havingbeen sought out by management and placed in the positionat the request of the management. The letter made the con-tention that at no time had the Union advised him that hisjob at Fox-Wilshire was not a permanent one.Additionally the letter contained the following pertinentparagraphs:George Farley tells me he called Dale [Gillum.]"Dale, what shall I do with your job?" Dale states heautomatically had become the regular projectionistand so the Local set up the bid.Dale is retired. He does not claim the job for him-self . . . only for someone else.As late as June 18, 1973, at the time of my appear-ance before this Executive Board, you establishedRalph Moelle was the swing-man.During the course of the meeting, Hattenhauer assertedthat the job which Barath was filling properly belonged toGillum. In response, Barath showed the members of theexecutive board the telegram of May 26, 1972, which theCompany had sent to the Union concerning the assign-ment of Barath to the Fox-Wilshire position. Moreover,Barath again pointed out that he had never been told thatthe job which he was filling was not a permanent one. Theexecutive board adhered to Hattenhauer's pronouncementthat the job in question properly belonged to Gillum.In the meantime, the bid for the five-shift job at theFox-Wilshire was won by one Billings. Wyatt, on behalf ofthe Company, was notified of this by receipt in the mail ofan acceptance form naming Billings as the successful bid-der.Wyatt notified the Union that he was rejecting Bill-ings.Barathcontinued to man the five-shift projectionistjob at Fox-Wilshire. Moelle resigned in the aftermath andMilton Rubin filled his four-shift position.On October 30, 1973, the job again was placed up for bidwith the job description "5-days." Milton Rubin was thesuccessful bidder and was referred to the Fox-Wilshire job.He was initially rejected by Wyatt but was permitted totake the job where he remained for 2 or 3 months beforeleaving thejob voluntarily. 10George Farley testified that in October Barath's senior-ity position was N 5 and Milton Rubin held N 14. Hetestified that on this basis Barath would have successfullybid the Fox-Wilshire job.l tUpon learning from Milton Rubin that he hadsuccess-10Harold Wyatt testified that Ralph Moelle was referred to the job as thesuccessful bidder and was rejected.Documentary evidence in the recordsuggests that the successful bidder was, in fact,Milton Rubin.I thereforeconclude that Wyatt's recollection with respect to Moelle was, in this re-gard,inaccurate.Moreover,on the basis of the same documentary evidence,I reject Barath's related testimony to the effect that Bob Schwartz initiallyprevailed in the October 1973 bidding."Farley conceded,however,that there was no way by which Barathwould have known in advance that his bid would have prevailed against allbiddersfully bid the five-shift job at Fox-Wilshire, Barath spokewith George Farley. Farley informed Barath that MiltonRubin had in fact won the bid and that Rubin wanted tochangethe schedule of work. Barath asserted that he wouldnot change the schedule because the job was his and thathe would continue to hold down the five-shift assignment.Farley responded that if the matter were not settled andthe in-fightingdid not end the "theatre will go dark." Far-ley furtherstatedthat only the National Labor RelationsBoard could straighten the matter out for Barath. He saidthat the Local was not going to do it.Barath remainedon the five-shift assignment at Fox-Wilshire and during the months of November and Decem-ber endeavored without success to meet with the executiveboard to resolve the question of his entitlement to the five-shift assignment."Finally, in mid-January 1974, Barath was cited to appearbefore the executive board. He did so, and the compositionof the executive board had changed by reason of the inter-im electionswhich had transpired. Frank Rubin had be-come president of the Union and the presiding officer ofthe executive board.The citation which had been served on Barath was forthe purpose of requiring him to surrender his shift to Mil-ton Rubin. At the convened meeting of the board, FrankRubin served as the principal spokesman. Rubin assertedthat at a previous meeting of the board, the board haddecided that Milton Rubin was the successful bidder forthe five-shift Fox-Wilshire job. Barath asserted that man-agementhad rejected Milton Rubin and management hadsent lettersto this effect.13 Thereupon, Frank Rubin stated,"I'd liketo seethem turn my brother down."Despite Barath's assertionthat the board was taking hisjob away, the board, under the direction of Frank Rubin,ordered Barath and Milton Rubin to fill out new shiftcards which would have had the effect of changing theirrespective days off and awarding 5 days of work to Rubinand four to Barath. Milton Rubin filled out his card, butBarath refused to do so. The meeting ended on this note.Barathcredibly testified that the effect of the change inshift assignmentswas to relegate him to a 4-day shift posi-tion and render him vulnerable to being replaced throughthe subsequent operation of the contractual bid processes.Soon after themeetingof the executive board, Barathdecided to terminate his employment. He dispatched a let-ter of resignation to the Company, dated January 18, 1974.The letter read as follows:Due to a "manufactured" technicality by Local # 150Ihave been tricked out of my regular five-day job, ofnineteenmonths, as Projectionist, at the Fox-WilshireTheatre. It has forced me to bid for another five-dayjob to keep my present income. "Bumping" isprohib-ited. I consider this an outright "bump" . . . by the12The testimony of Paul Barath suggests that although he appeared twiceto meet with the full executive board he was unable to have a meeting withthe convenedboardand hadonly fragmentary,ad hocdiscussions withmembers thereof13Barath's referenceclearlywas to management's initial rejection of Ru-bin followingthe October bid This rejection was withdrawn, as found. Thiswas done on a showing that the contract did not permit summary rejectionof the type involved in Rubin's case. MOVING PICTURE PROJECTIONISTSLOCAL 150Executive Board. They made their decision final at theJanuary 14th, 1974meeting.While unwilling, yet with no alternative, I do advisemy position at the Fox-Wilshire willterminate Satur-day, February 2nd, 1974.Barath successfully bid for a job opening at another the-atre and terminated his employment at Fox-Wilshire onFebruary 2, 1974.14ConclusionsIam unable to conclude from the foregoing that Re-spondent acted in an unlawful or in an arbitrary and capri-cious manner with respect to Paul Barath's job rights at theFox-Wilshire Theatre. Rather, I am convinced and findthat,Respondent acted in good faith in fulfilling its con-tractual obligations to supply projectionists to signatoryemployers in a nondiscriminatorymanner;and endeav-ored to properly apply the contractually mandated biddingand referral procedures, and to abide by its legal obligationto represent all unit members fairly. Such acrimony anddisputation as transpired between Barath, on the one hand,and elected officials of the Union, on the other, arose, forthe most part, merely from the emotion and exuberancenormally to be expected in a clash of wills arising fromdisputed job claims which question and test the judgmentand decisions of those in authority.It is apparent on the record that the five-shift position atFox-Wilshire placed up for bid in 1969 was a five-shift jobto which Gillum was entitled. During his 3 years of serviceas an elected official of the Union, he had the contractuallyguaranteed right to return to and claim the five-shift jobwhich he had vacated. In theinterim,a phaseout tran-spired at Fox-Wilshire, having the effect of eliminating oneof the five-shift projectionist jobs. As a result of the phase-out, one of the five-shift jobs remained, and the Companyand Respondentare in agreement in claimingthat Gillum'scontractual rights to theremainingfive-shift job survived.Not until he exercised his option to retire did Gillum's pri-ority entitlement disappear.In themeantime,during the pendency of the grievanceprocess arising from the termination of Stowe (one of twoprephaseout five-shiftprojectionistsatFox-Wilshire)Ralph Moelle servedas a regularprojectionist, working inStowe's stead.When Stowe's grievance was decided unfa-vorably to him and he left the Company, Moelle continuedto be employed, but the Companyexercisedits right toobtain an additional projectionist of its choice. Barath washired and he was selected by the Company to fill the five-shift position.Meantime, Gillum's reemployment rights re-mained viable, with Moelle harboring, apparently, the be-lief or feeling that one of Barath's five shifts was properlyhis.The potential problem came to the forefront when Gil-lum decided to retire rather than to pursue his job rights.As a consequence, the position which Barath occupied and14 Barath also testified that he had become disenchanted with having totrain projectionists assigned to the Fox-Wilshire.He testified this arose as adirect result of management'spermissiveness in permitting operators to"trade-off" shifts.293which had never been filled by bid, became the object ofconcern onthe part of the Union's agent,George Farley,vested with the responsibility for properly and in a timelymanner, implementing the bid procedures, as specified inthe collective-bargaining agreement. At the same time, thisoccurrence gave rise to what had apparently been a fester-ing dispute between Moelle and Barath. In carrying out hisresponsibilities, it was natural that Farley would contactGillum for his version of his prior job rights, and it wasequally understandable that Moelle, for his part, wouldpress his claim. This was the state of things in June 1973.The depth of feeling between Moelle and Barath may begauged by the events which transpired prior to the June 18executive board meeting at which Barath hoped to have hisjob claim resolved. Moelle exercised his aggressions againstBarath and he gained verbal support from Frank Rubin-at that point in time a rank-and-file union member. Offi-cials of the Union looked on but they did not become in-volved in the melee.Barath's claim to the five-shift position received at leastthe gloss of official union sanction at the June 18 meetingof the executive board. To be certain, the discussion thattook place was not an in-depth one. Barath's claim wasconsidered only briefly and was not fully aired by the exec-utive board. There is reason enough on the record to infer,as I do, that at this point in time, President Hattenhauer,on behalf of the executive board, was not addressing him-self to the fundamental issue of posting or bidding.Hattenhauer's June 18 determination had, rather, the ap-pearance of an interim resolution of the essentially narrow,developing dispute between Barath and Moelle concerningtheirpersonal, presententitlement, absent posting, to fiveshifts, as opposed to four shifts. In light of the events ofJuly31, it also seems reasonable to conclude thatHattenhauer's ruling was not intended as the definitiveword on the matter, for Hattenhauer seems clearly to havebeen a party to the July 31 posting. Moreover, he partici-pated fully in the executive board determination that thedisputed job had been properly posted by reason of thepriority claim which Gillum had had -to it. There is noreason to believe that Hattenhauer, who had been friendlyto Barath, had been improperly influenced to modify hisJune 18 stand, or moved by vengeance during the ensuing6weeks.Rather, it seems clear, and I find, thatHattenhauer's June 18 pronouncement was intended byhim to have a more narrow application than ascribed to itby Barath and the General Counsel.-Viewing the record in its full scope, the dilemma whichthe Respondent faced was a very real one and not con-trived. It was perfectly consistent for the Respondent notto have raised the issue of the "permanency" of Barath'stenurein the five-shift assignment, so long as Gillum wasin office or on leave, for, in essence, the 1969 posting haddeclared the "temporary" nature of the vacancy whichserved as the precursor for Barath's hire. When, in May1972, Barath's services were requested by the Company,there existed no present reason, for Respondent to lodgeobjection. The job was not and could not then be mannedby Gillum. No objection was forthcoming.-In sum,Ifind that Respondent's decision to post thefive-shift job on the ground that the posting was contractu- 294DECISIONSOF NATIONALLABOR RELATIONS BOARDallymandated in light of Gillum's retirement, was a rea-sonable one. Stated otherwise, I find that it was a determi-nation based on the reasonable interpretation of the con-tract and of the legal obligations of Respondent as thecollective-bargaining representative of unit employees.This interpretation was not arbitrary nor was it so substan-tively deficient as to render it unfair or invidious, or totaint either the July 31 or October 30 bid process itself, orthe fruits thereof.However, the General Counsel characterizes the entirebid procedure as merely an attempt, inderogationof thecollective-bargaining agreement to vitiate the valid transferof Barath accomplishedpursuantto the collective-bargain-ing agreement. In my view of the record, General Counseloversimplifies the matter. It is clear from the record thatBarath's initial hire was accomplished in an unusual duali-ty of circumstances having to do with the transitory, imper-fectly defined status of both Gillum and Stowe. It is appar-ent also that the transfer of Barath was preceded byconsultation between theUnion and Wyatt on behalf ofthe Company. It is further worthy of note that Wyatt, awitness called by the General Counsel, testified that Gil-lum had priority job rights and that the matter of his returnto the five-shift job would be subject to evaluation at theappropriate time,based on all circumstances then prevail-ing, including Gillum's wishes and plans. Clearly then,Wyatt did not look upon the transfer of Barath-nor thecontractual transfer rights devolving to the Company-asthe indelible last word with respect to Barath's entitlement.In short, the General Counsel's theory of Barath's contractrights and of the Union's obligation thereunder is not asmanifestly clear as the General Counsel argues that it is.Indeed, I find that, when measured against both the recordand the reach and parameters of the collective-bargainingagreement,theGeneral Counsel's contract derogation ar-gument must be found wanting.Moreover, contrary to the General Counsel, there is noshowing of irregularity on the part of Respondent when theFox-Wilshire job was ultimately placed up for bid. Indulg-ing the essential premise above articulated,and viewing therecord evidence relating to the actual posting and award ofthe bids, I find that the bids were properly awarded andthe winners duly referred. 15 Such references as there are inthe record to an ambivalent labelling by the Union of itsactions with respect to Barath as "bumping,"on the onehand, and contractual bidding, on the other, are too tenu-ous and ill defined in the record to warrant a contraryconclusion. Suffice to find, whatever dialogue transpiredbetween Barath and officials of the Union during thecourse of, or separate from,convened meetings of the exec-utive board, it is clear that the Union properly invoked thecontractual bid procedures, and it was the operation ofthose procedures that served ultimately to force Barath'sresignation.Once the bid procedures were operative, and the success-ful bidders were referred, the Company properly exercisedits contractual rights in the selection process,by rejectingthe successful bidders referred to it. In the meantime Bar-ath continued to work. In this context, the dispute betweenBarath and Milton Rubin over entitlement emerged in itsultimate form. Consistent with its earlier determination,Respondent's executive board, in January, in effect, sus-tained the propriety of the October bid procedure. TheGeneral Counsel makes much of the fact that the winner ofthe October bid was Milton Rubin whose referral was cer-tified in January after his brother became Respondent'spresident. As found above, no evidence of internal mani-pulation by the Union of the bidprocess itself was ad-duced, and I do not view the General Counsel's argumentas advancing that claim. No procedural irregularity, assuch, is charged.What is lost sight of in the GeneralCounsel's version of the evidence, is that theoperative ratio-naleand thefoundational substantive underpinningof theJanuaryaction under newly elected President Frank Ru-bin, was identical to that which supported the action of theexecutive board in August, prior to the emergence of FrankRubin as president of the Union and a member of its exec-utive board. Clearly, there is insufficient evidence to sup-port the allegation of nepotism.The General Counsel places great emphasis on the factthat throughout the relevant series of events Respondent'sofficers sought to influence Barath's decision throughthreats and partisan dissuasion efforts. I view the recordsomewhat differently. By the nature of the events, Respon-dent was placed in the not entirely novel position of havingto choose fairly between members vigorously pressing con-flicting claims for employment. Based on my personal ob-servation of him,Barath was a man of strong will andperseverance.I conclude he was untiring in his efforts toretain what he sincerely believed to be his duly assignedwork schedule. In pursuing the matter,he created enmitiesto which, the record reveals, Respondent's elected officersreacted; but, at the same time, Barath also read into thelegitimate deliberations and persuasive attempts of theUnion,and its agents,an inaccurate and erroneous mean-ing and dimension.The recordreveals that one of theseagents-Farley,as distinct from rank-and-file membersMoelle and Frank Rubin-when pressed by Barath to ac-cept his view of his job rights, made an utterance which, ina technical sense,constituted a threat within the meaningof Section8(b)(1)(A). Thus,on its face,Farley's statementthat the "theatre will go dark" was an impermissible threat,even though susceptible of being interpreted as nothingmore than heavily-handed rhetoric, easily understood assuch by Barath.1But, asI perceive them, the utterances ofunion officials were calculated first,to persuade Barath asto the finality of the executive board decision to place upfor bid the five-shift job, and, second, to reinforce the ne-cessity that Barath accept the decision through a realisticappraisal of the impact of his challenge upon his own andothermembers' employment rights. In short,these werestatements calculated to convince Barath to accept the in-evitable result of a valid internal decision of the Union andnot to tilt at windmills. They were not, however, indicative16 In a similar category was Farley's earlier reference that Barath's loss ofis Implicit in this finding is the further finding that no impropriety oremployment at Fox-Wilshire was "just a question of time." This is not al-irregularity attached to the selection of Milton Rubin or his subsequentleged as violative of Sec. 8(b)(I)(A) but rather was adduced to show allegedreferral.hostility toward Barath MOVING PICTURE PROJECTIONISTS LOCAL 150295of a willingness or predisposition on the part of the Unionto rig the bidding procedures against Barath.Finally, the General Counsel earnestly contends that Re-spondent failed to affirmatively representBarath'srights asa unit member. In this regard, the General Counsel pointsparticularly to the fact that, in response to Barath's earnestentreatiesthat the Unionrecognizethe superiority of hisjob claim, the Union nonetheless proceeded to place hisjob up for bid and to counsel him merely to compete withother bidders. The direct answer to this contention, howev-er, is that to have assisted Barath in the manner he desired,the Respondent would have transgressed against the rightsof other unit employees. Thus, the decision to place the jobin question up for bid having been a legally proper deci-sion, the injury suffered by Barath became merely inciden-tal and unavoidable, not actionable under the Act. Thus,contrary to the General Counsel, and bearing in mind thenarrow scope of discretion which was available to Respon-dent once the five-shift job at Fox-Wilshire was open tobid, there is little substance in the record to support thecontention that Barath was deprived of fair representationby the Union.In sum, having found that Respondent engaged in noconduct violative of the provisions of the Act, save by vir-tue of a single threat uttered by Farley to Barath, and thatof an isolated and technical variety, I am convinced thatthe issuance of a remedial order herein will not further thepurposes and objectives of the statute. Accordingly, I shallrecommend that the complaint be dismissed in its entirety.Upon the foregoing findings of fact and upon the entirerecord, I make the following:CONCLUSIONS OF LAW1.Respondent is, and at all times material herein hasbeen, a labor organization within the meaning of Section2(5) of the Act.2.The Company is, and at all times material herein hasbeen, an employer engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the Act.3 By threatening Paul Barath that the Respondentwould cause the Fox-Wilshire theatre to go-dark if he per-sisted in advancing his claim to the 5-shift projectionistassignment at the Fox-Wilshire theatre, Respondent en-gaged in conduct in violation of Section 8(b)(1)(A) of theAct.4.The utterance above referred to was isolated in natureand when viewed in its entire context and setting must beheld to have been only technically violative of the provi-sions of the Act. Accordingly, the public interest and ob-jectives of the Act will not be served by issuing a remedialorder herein.[Recommended Order dismissing complaint omittedfrom publication.]